 



 

 

Exhibit 10.20

 

Shareholders’ Agreement

 



 

 

 

 

 



SHAREHOLDER’S AGREEMENT

 

THIS SHAREHOLDERS’ AGREEMENT (this “Agreement”) is made the 25th day of
February, 2019 (the “Effective Date”) for the company Cormo USA., hereinafter
the (“Company”).

 

BETWEEN:

 

  (1) Sustainable Projects Group, Inc. (SPGX), a company whose registered office
is 225 Banyan Blvd., Suite 220, Naples, Florida 34105 (“SPGX”);   (2) Cormo AG,
(“Cormo”) a Swiss Company,   (3) Daniel Greissing, (“Greissing”), a Swiss
natural citizen,   (4) Paul Meier, (“Meier”), a Swiss natural citizen,   (5)
Paul Sauter (“Sauter”), a Swiss natural citizen   (6) Fortunat Heuss, (“Heuss”),
a Swiss natural citizen   (7) Kurt Muehlbauer, (“K. Muehlbaur”) a German natural
citizen,   (8) Stefan Muehlbaur, (“S. Muehlbaur”), a US natural citizen

 

WHEREAS:

 

  (A) SPGX, Cormo, Greissing, Meier, Sauter, Heuss, K. Muehlbauer, and S.
Muehlbauer have entered into this joint venture relationship with its principal
purpose the import, sale, distribution, and licensing of products offered by
Cormo AG of Switzerland.   (B) Shareholders of the Company are as follows in the
percentage listed: SPGX (35%), Cormo (35%), Greissing (2.5%), Meier (2.5%),
Sauter (5%), Heuss (2.5%), K. Muehlbauer (5%), S. Muehlbauer (2.5%). In
addition, there are 10% held in reserve for seeds funding round B.   (C) Parties
will be responsible for the management, operation, and investment into of the
Company in the following manner:

 

  a. SPGX – provide general management and day to day operations;   b. Cormo -
provide unrestricted use of patents and licenses in North America to the
Company,   c. Greissing – financial contribution of CHF fifty thousand (50,000)
due on the 15th day of December 2018   d. Meier – financial contribution of CHF
fifty thousand (50,000) due on the 15th day of December 2018   e. Sauter -
financial contribution of CHF one hundred thousand (100,000) due on the 15th day
of December 2018   f. Heuss - financial contribution of CHF fifty thousand
(50,000) due on the 15th day of December 2018   g. K. Muehlbauer – financial
contribution of CHF one hundred thousand (100,000) due on the 15th day of
December 2018   h. S. Muehlbauer – financial contribution of CHF fifty thousand
(50,000) due on the 15th day of December 2018

 

  (D) The parties hereto agree to enter into this Agreement for the purposes of
establishing the operation of the Company as from the Effective Date.   (E) The
parties agree that the USD/CHF exchange rate for the purpose of this agreement
is at parity.

 

NOW IT IS HEREBY AGREED as follows:

 

1. INTERPRETATION

 

In this Agreement, including the Recitals, the following expressions shall,
except where the context otherwise requires, have the following meanings:

 

“Affiliate(s)” means in relation to any specified body corporate or Person, any
other body corporate, unincorporated entity or Person directly or indirectly
Controlling, directly or indirectly Controlled by or under direct or indirect
common Control with such specified body corporate or Person;

 

“Articles” means the Articles of Association of the Company, as amended from
time to time;

 

CORMO SHAREHOLDER AGREEMENTPage 1 of 13

 

 

“America” means the commercial and business territory defined by the fifty (50)
states and numerous territories of the United States of America [including
Washington, District of Columbia (DC)] and Canada.

 

“Board” means the Board of Directors of the Company;

 

“Business” means the import, sale and distribution of products offered by Cormo
AG of Switzerland and as proposed to be conducted as of the Effective Date in
accordance with this Agreement, and as otherwise may be determined by the Board
following the Effective Date;

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the United States of America are required or authorized by
law or executive order to be closed upon such inclement weather as does not
permit business to be safely conducted between the hours of 9:00 am to 5:00 pm
Eastern Standard Time if Florida;

 

“Competing Business” means any business competing with the Business, including
producing or selling agriculture machinery and fertilizer;

 

“Confidential Information” means any information related to the operation of the
Company which is intended to be private or restricted and used for the purpose
of conducting the Company’s affairs. Confidential information includes
proprietary information produced by and for the Company.

 

“Control” means, in relation to a specified body corporate or Person, the power
of any other Person directly or indirectly to secure that the affairs of such
specified body corporate or Person are conducted in accordance with the wishes
of that other Person:

 

  (i) by means of the holding of Equity Securities or the possession of voting
power (either at the shareholder, director or other comparable level) in or in
relation to that specified body corporate or Person or an intermediate Person;
or   (ii) by virtue of any powers conferred by the memorandum and articles of
association or by-laws or other similar documents regulating that specified body
corporate or Person or an intermediate Person;

 

“Director” means any director of the Company and where applicable, any alternate
director;

 

“Due Date” shall be the 15th day of December 2018.

 

“Encumbrance” means any mortgage, charge, pledge, lien (otherwise than arising
by statute or operation of law), hypothecation, equities, adverse claims, or
other encumbrance, priority or security interest, over or in any property,
assets or rights of whatsoever nature or interest or any agreement for any of
the same and “Encumber” shall be construed accordingly;

 

“Equity Securities” means, with respect to any Person, such Person’s capital
stock, membership interests, partnership interests, registered capital, joint
venture or other ownership interests or any options, warrants or other
securities that are directly or indirectly convertible into, or exercisable or
exchangeable for, such capital stock, membership interests, partnership
interests, registered capital or joint venture or other ownership interests
(whether or not such derivative securities are issued by such Person);

 

“Exchange Rate” shall be the daily average USD/CHF spot price on the date this
agreement is signed.

 

“Governmental Authority” means any government or political subdivision thereof;
any department, agency or instrumentality of any government or political
subdivision thereof; any court or arbitral tribunal; and the governing body of
any securities exchange, in each case having competent jurisdiction;

 

“Party” means one of the parties to this Agreement;

 

“Person” means any natural person, firm, company, Governmental Authority, joint
venture, partnership, association or other entity (whether or not having
separate legal personality);

 

“Related Person” means (i) any shareholder, director, or officer of the Company
or any Affiliate, (ii) any relative of such shareholders, directors or officers,
(iii) any Person in which any shareholder, director or officer of the Company,
other than a passive shareholder of less than two percent (2%), or over which a
Related Person exercises, or all Related Persons together can exercise, control
or significant influence through voting, position or ownership;

 

CORMO SHAREHOLDER AGREEMENTPage 2 of 13

 

 

“Senior Management” means Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer and/or any other senior executives;

 

“Shares” means the common shares of the Company carrying the rights and
privileges as set forth in the Articles and Bylaws;

 

“Shareholders” means any or all of those Persons at any time holding any Shares
in the Company;

 

“Transfer” means to transfer, sell, assign, pledge, hypothecate, give, create a
security interest in or lien on, place in trust (voting or otherwise), transfer
by operation of law (other than a merger or consolidation of the Company) or in
any other way Encumber or dispose of, directly or indirectly and whether or not
voluntarily, any Equity Securities;

 

Further Interpretation of this Agreement:

 

i.   references to this Agreement include the Schedules, Exhibits and
Appendices, which form an integral part hereof. A reference to any Clause,
Schedule, Exhibit or Appendix is, unless otherwise specified, to such Clause of,
or Schedule, Exhibit or Appendix to, this Agreement. The words “hereof,”
“hereunder” and “hereto,” and words of like import, unless the context requires
otherwise, refer to this Agreement as a whole and not to any particular Clause
hereof or Schedule, Exhibit or Appendix hereto. A reference to any document
(including this Agreement) is to that document as amended, consolidated,
supplemented, novated or replaced from time to time; ii.   references to “law”
shall include all applicable laws, regulations, rules and orders of any
Governmental Authority, including any common or customary law, constitution,
code, ordinance, statute or other legislative measure and any regulation, rule,
treaty, order, decree or judgment; and “lawful” shall be construed accordingly;
iii.   references to any statutory provision or any law, rule or regulation
(whether or not having the force of law) shall be construed as references to the
same as amended, varied, modified, consolidated or re-enacted from time to time
and to any subordinate legislation made under such statutory provision; iv.  
words importing the singular include the plural and vice versa, words importing
one gender include every gender, and references to persons include bodies
corporate and unincorporated; v.   headings are for ease of reference only and
shall not affect the interpretation of this Agreement; vi.   references to
writing include any mode of reproducing words in a legible and non-transitory
form; vii.   the expression “Shareholders” shall, where the context permits,
include their respective successors, assigns and personal representatives (where
applicable); viii.   any reference to a number or price of Shares shall be
appropriately adjusted to reflect any share split, share consolidation, share
dividend, share reclassification, reorganization, capitalization issuance or
similar transaction affecting the share capital of the Company; ix.   if a
period of time is specified and dates from a given day or the day of a given act
or event, such period shall be calculated exclusive of that day; if the day on
or by which something must be done is not a Business Day, that thing must be
done on or by the Business Day immediately following such day; x.   references
to the provision of written or verbal materials (including notices, reports,
circulars, papers and correspondence) by, between or among the Company, the
Shareholders and the Directors means communications using the English language
(unless specifically authorized herein to be provided in one or more languages);
and xi.   the phrase “directly or indirectly” means directly, or indirectly
through one or more intermediate persons or through contractual or other
arrangements, and “direct or indirect” has the correlative meaning.

 

2. BUSINESS OF THE COMPANY

 

2.1 The Company shall be in the business of import, sale, distribution, and
licensing of products offered by Cormo AG of Switzerland. and shall not conduct
any business or activity other than that necessary to complete the tasks named
in this article or within this document except by the authorized agreement of
shareholders

 

2.2 The Parties will use good faith efforts to insure the successful operation
of the Company.

 

CORMO SHAREHOLDER AGREEMENTPage 3 of 13

 

 

3. SHARE CAPITAL OF THE COMPANY

 

3.1 Authorized Capital

 

As of the Effective Date, the authorized capital of the Company is CHF 600,000
divided into 1,000,000 Shares. All Shares have been issued of which:

 

  a. SPGX – holds 350,000 shares   b. Cormo – holds 350,000 shares,   c.
Greissing – holds 25,000 shares   d. Sauter – holds 50,000 shares   e. Heuss –
holds 25,000 shares   f. Meier – holds 25,000 shares   g. K. Muehlbauer – holds
50,000 shares   h. S. Muehlbauer – holds 25,000 shares   i. Reserve – holds
100,000 shares

 

Future capital increases are permitted by the parties.

 

3.2 Equity Ownership by the Parties

 

As of the Effective Date the equity ownership structure in the Company shall be:

 

  a. SPGX – thirty five percent (35%)   b. Cormo – thirty five percent (35%)  
c. Greissing – two- and one-half percent (2.5%)   d. Meier – two- and one-half
percent (2.5%)   e. Sauter – five percent (5%)   f. Heuss – two-and-one-half
percent (2.5%)   g. K. Muehlbauer – five percent (5%)   h. S. Muehlbauer – two-
and one-half percent (2.5%)

 

4. BOARD CONSTITUTION AND BOARD AND SHAREHOLDERS’ MEETINGS

 

4.1 The number of Persons comprising the Board shall be seven (7), of which two
(2) shall be nominated by SPGX – Stefan Muehlbauer and Kurt Muehlbauer, two (2)
shall be nominated by Cormo – Stefan Grass and Serge Zybach, one (1) shall be
nominated by Sauter, Tobias Sauter and one (1) shareholder, Paul Meier, shall
serve as the minority shareholder representative. The minority shareholders are
Greissing, Meier, Heuss, S. Muehlbauer. The seventh seat shall be held available
for potential future investors. In the event of a deadlocked vote, SPGX shall
cast the deciding vote. SPGX shall have the sole option of appointing the
Chairman of the Board. Each Party’s number of Directors will roughly reflect its
relative ownership percentage of the Company and the constitution of the Board
shall be adjusted in accordance with the shareholding proportion should it be
altered or take on a proportionally different percentage. The size of the Board
may be increased with the approval of the existing Board members

 

4.2 A Director shall be removed from the Board, with or without cause, upon, and
only upon, divesting its shares of the Company.

 

4.3 In the event any Director wishes to be replaced or is removed in accordance
with Clause 4.2, the remaining Shareholders must approve any replacement
Director

 

4.4 Each Director shall be entitled to, and the Shareholders shall ensure that
each Director shall be entitled to, examine the books and accounts of the
Company and have free access, at all reasonable times, to any and all properties
and facilities of the Company. The Shareholders shall procure that the Company
shall provide such available information relating to the business affairs and
financial position of the Company as any Director may reasonably require.

 

4.5 Save for matters stated herein as requiring Shareholder consent:

 

i.   SPGX shall have ultimate responsibility for management and operation of the
Company; and ii.   SPGX shall be required to make all regular decisions of the
Company and decisions within the day to day business of the Company. Significant
matters outside the day to day operation of the Company which affect the
shareholders of the Company must be referred to the Board, and no Shareholder or
officer of the Company shall take any actions purporting to commit the Company
in relation to any such matters without the approval of the Board.

 

CORMO SHAREHOLDER AGREEMENTPage 4 of 13

 

 

4.6 The Chairman of the Board shall be selected by SPGX.

 

4.7 Meetings of the Board shall take place as frequently as required to operate
the business of the same in an efficient manner but in any case shall take place
generally at least once in every three (3) month period. Meetings shall be
conducted in English and held in a location approved by a majority of the
Directors of the Company having regard to potential tax consequences to the
Company of having meetings in such location.

 

4.8 In relation to meetings of the Board, a meeting may be called by the
Chairman of the Board or by any Director of the Company giving notice in writing
to the Company Secretary or Chairman specifying the date, time and agenda for
such meeting. The Company Secretary or Chairman shall upon receipt of such
notice give a copy of such notice by registered post to all Directors at such
addresses that the Directors shall inform the Company in writing from time to
time of such meeting, accompanied by a written agenda specifying the business of
such meeting and copies of all papers relevant for such meeting. A copy of such
notice shall be provided as well by electronic mail or facsimile at the address
or number, as the case may be, provided by the Directors. Not less than fourteen
(14) Business Days’ notice shall be given to all Directors; provided, however,
that such notice period may be reduced with the written consent of all of the
Directors.

 

4.9 All meetings of the Board shall require a quorum of at least a majority of
the Directors attending in person or by proxy by telephone; provided, however,
that the quorum must include one Director nominated by SPGX. Notwithstanding the
foregoing, if such a quorum is not present within one hour from the time
appointed for the meeting of the Board, such Board meeting shall be adjourned to
a meeting to be held on the 10th business day following such meeting at the same
time and place of such meeting, and any Director present at such second meeting
shall constitute a quorum.

 

4.10 At any Board meeting of the Company each Director may exercise one vote.
Any Director may, by written notice to the Company Secretary, which is to be
appointed by SPGX, authorize another Director to attend and vote by proxy for
such Director at any such meetings.

 

4.11 Except as otherwise provided in this Clause 4.12, all decisions of the
Board of the Company should be made by a simple majority vote of the Directors
present at a meeting at which a quorum has been achieved. However, decisions of
the Board with respect to the following matters will require the unanimous vote
of the Directors present at a meeting at which a quorum has been achieved:

 

i.   Any amendment to this Agreement; ii.   The termination or dissolution of
the Company; iii.   The change of the Company’s name; and iv.   Any change to
the ownership structure of the Company as noted below in section 4.12.

 

4.12 If the agenda for any meeting of the Directors contemplates that the Board
will take action with respect to any of the following material transactions:

 

i.   the issuance of new shares or alteration of the equity structure of the
Company (other than as provided in this Agreement); ii.   any merger, or sale of
the equity or substantially all the assets of the Company; iii.   the
acquisition of any material business; iv.   the incurrence of material debt,
other than trade debt incurred in the ordinary course of business; v.   the
lease or acquisition of real property; vi.   then the Chairman of the Board
nominated by SPGX may meet in person or by phone to discuss any such matter in
advance of such Directors’ meeting given the other three directors have received
notice ten business days before the discussion

 

4.13 Directors may participate in Board meetings by telephone, and such
participation shall constitute presence for purposes of the quorum provisions of
Clause 4.10 and the Company shall ensure that (i) each such Director is able to
hear all other Directors and (ii) if such Director wishes, he is able to address
other Directors.

 

CORMO SHAREHOLDER AGREEMENTPage 5 of 13

 

 

4.14 At the discretion of the President of the Board, travel expenses related to
board meetings will be reimbursed.

 

4.15 Any action that may be taken by the Directors at a meeting may be taken by
a written resolution prepared in English signed by all of the Directors.

 

4.16 Subject to other provisions of this Agreement, the Board shall have the
authority to determine the extent of, and the means of satisfying, any future
funding needs of the Company, and shall have the discretion to determine the
terms of any future issuance of securities or incurrence of indebtedness by the
Company; provided, however, that no Shareholder shall have any obligation to
provide any indemnity, guarantee or other security to any other Shareholder or
any third party in support of loans, overdraft facilities, borrowings or other
financial arrangements entered into, required by or otherwise procured for the
Company.

 

4.17 The Board shall give not less than fourteen (14) business days notice of
meetings of Shareholders to those Persons whose names on the date the notice is
given appear as Shareholders in the share register of Company and are entitled
to vote at the meeting.

 

4.18 A Shareholder or its authorized representative/proxy at the meeting of
Shareholders may participate in the meeting of Shareholders by means of
telephone conference or similar means of communication and any Person
participating in a meeting of the Shareholders in such manner shall be deemed to
be present in person at such meeting and shall be taken into account for the
purpose of a quorum and can take part in the vote. The Company shall ensure that
(i) each such Shareholder is able to hear all other Shareholders and (ii)
subject to the same treatment of Shareholders present at the meeting in person,
if such Shareholder wishes, he is able to address other Shareholders.

 

The Chairman of the Board shall preside as Chairman at every Shareholders’
meeting. Any resolution proposed at any Shareholders’ meeting shall be decided
by a simple majority of votes by the voting Shareholders except where a greater
majority is required or required otherwise by this Agreement and/or the
Articles. In the case of an equality of votes, the Chairman shall cast the
deciding vote. Shareholders’ resolutions may be passed by written resolution
prepared in English, circulated and signed by all the Shareholders. Any such
resolution may consist of several documents in like form each signed by one or
more Shareholders.

 

4.19 Each Shareholder shall exercise any voting rights or other powers of
control so as to ensure the passing of resolution(s) necessary or appropriate to
enable the affairs of the Group Company to be conducted in accordance with the
provisions of this Agreement or to give full effect to the provisions of this
Agreement, and to ensure that no resolution which does not accord with such
provisions will be passed.

 

4.20 The Shareholders shall vote for any decision made by the Board in
accordance with this Agreement if such decision shall be required by the
applicable laws to be passed at the general meeting of the company.

 

4.21 Each of the Shareholders shall exercise all voting rights and other powers
of control available to them to ensure they comply and are consistent with the
provisions of this Agreement.

 

5. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 

5.1 Each Party represents, warrants and undertakes to each other Party that:

 

i.   it is a company duly incorporated or established and validly existing in
all respects under the laws of its place of incorporation and it is established
with full power and authority to own its assets and to carry on its business as
such business is now being conducted and no action has been taken or threatened
(whether by it or any third party) for or with a view to its liquidation,
receivership or analogous process. The execution of this Agreement and all other
ancillary documents by such Party has been validly authorized; ii.   the
obligations expressed as being assumed by it under this Agreement constitute its
valid, legal and binding obligations enforceable against it in accordance with
the terms of this Agreement;

 

CORMO SHAREHOLDER AGREEMENTPage 6 of 13

 

 

iii.   neither the execution or delivery by it of this Agreement or of any
ancillary document nor the performance or observance of any of its obligations
under this Agreement, does or will:

 

  a. conflict with, or result in any breach or violation of, any judgment, order
or decree, trust deed, mortgage, agreement or other instrument or arrangement by
which it is bound; or   b. where applicable, cause any limitation imposed on any
of its powers, or on the right or ability of its Directors to exercise such
powers to be exceeded.

 

5.2 Further Assurances

 

Each Party agrees that it shall do and execute or procure to be done and
executed all such further acts, deeds, documents and things as may be necessary
to give full effect to the terms and intent of this Agreement.

 

6. MANAGEMENT

 

6.1 Save as otherwise provided in this Agreement or agreed between the Parties,
the Shareholders shall, and shall procure the Directors nominated by them to
exercise their powers and control in relation to the Company so as to ensure
that the Company shall:

 

i.   carry on and conduct businesses and affairs in a proper and efficient
manner and for its own benefit; ii.   transact its business on arm’s length
terms or on terms not less favorable than arm’s length terms; iii.   keep proper
books of account and therein make true and complete entries of all its dealings
and iv.   transactions of and in relation to its business; v.   conduct its
business in accordance with all applicable legal requirements, including the
obtaining of all necessary licenses, consents and approvals; and vi.   ensure
that all major documents and agreements subject to Board approval shall be
presented to the Board with true and correct translations in the English
language.

 

6.2 The Shareholders shall vote in general meeting and shall cause the Directors
appointed or nominated by each of them, when determining the amount of dividends
to be distributed by the Company, to give effect to the Shareholders’ intention
that, subject to the Board’s determination of constraints imposed by (a) prudent
financial management and (b) the working capital requirements of the Company, a
cash dividend be distributed at the conclusion of each financial year equivalent
to the net profit after tax of the Company, as calculated by the Board in good
faith, and provided that the rights of the Shareholders with respect to payment
of the annual cash dividend under this Clause.

 

7. FINANCING OBLIGATIONS

 

In the event that the Company needs additional resources to fund operations or
capital projects and at such time, the number of authorized but unissued Shares
shall not be sufficient to allow the issuance of additional Shares in connection
with a Shareholder’s equity contribution, the Company and the Shareholders may
instead provide funding in the form of shareholder loans until such time as new
applications or an increase in registered capital are approved. The Board shall
decide to authorize more shares. It is agreed that for the purpose of a first
funding round, SPGX and Cormo will make available its shares for the purpose of
the funding round (not to exceed 15% of the total shares of the company).

 

8. RESTRICTIONS ON TRANSFER OF SHARES

 

8.1 No Shareholder shall Transfer any Shares owned by such Shareholder unless
prior written approval shall have been obtained from the other Shareholders. Any
attempt to Transfer any Shares in violation of the preceding sentence shall be
null and void ab initio, and the Shareholders shall procure that the Company
shall not register any such Transfer.

 

8.2 Notwithstanding any other provisions of this Agreement, neither of the
Shareholders shall Transfer any Shares unless:

 

  i.   the transferee has agreed in writing to be bound by the terms and
conditions of this Agreement, and   ii.   the Transfer complies in all respects
with the other applicable provisions of this Agreement and applicable laws and
regulations.

 

CORMO SHAREHOLDER AGREEMENTPage 7 of 13

 

 

8.3 The provisions set forth in Clauses 9.1 and 9.2 cannot be avoided by the
Transfer of any direct or indirect interest, legal or beneficial.

 

8.4 The Transfer restrictions in this Agreement shall not be capable of being
avoided by the holding of Shares indirectly through any entity that can itself
be sold in order to Transfer an indirect interest in Shares free of such
restrictions, or any trust, derivative contract or other economic arrangement
transferring the benefits of ownership of any Shares. Each of the Shareholders
undertakes that it shall not take any action intended to avoid such restrictions
in any manner.

 

9. ACCESS TO INFORMATION

 

9.1 As of the Effective Date, so long as any Shareholder holds any Shares, the
Company shall deliver to such Shareholder the following documents:

 

  i.   annual audited consolidated financial statements within one hundred and
twenty (120) days after the end of each financial year, audited by a firm at the
Company’s election (with draft copies provided within sixty (60) days after the
end of each financial year);   ii.   copies of all documents and information
sent to any Shareholder (in his capacity as a shareholder of the Company);  
iii.   an annual budget and business plans within thirty (30) days prior to the
end of each financial year. The budget and business plans shall include detailed
capital expenditure plans, financial projections (including an income statement,
balance sheet and cash flow statement etc.), debt financing/repayment
requirements, business strategy and detailed arrangements associated with the
expected creation of any subsidiaries, partnerships and joint ventures. The
Board shall as soon as practicable adopt detailed budgets and business plans for
the Company before the commencement of the relevant financial year;

 

9.2 For so long as any Shares are outstanding, such Shareholder shall have the
following rights during normal business hours: (i) inspection rights of the
books and records of the Company; and (ii) the right to discuss the business,
operations and management and other matters of the Company with the Directors,
officers, employees, accountants, legal counsel and investment bankers.

 

10. COMMENCEMENT, TERMINATION AND BREACH

 

10.1 This Agreement shall only take effect and become legally binding on the
Parties immediately upon (and only upon) completion, otherwise, this Agreement
shall have no legal force or effect nor binding on the Parties.

 

10.2 Except as otherwise provided in Clause 13.3, this Agreement shall continue
in full force and effect until the Company has been dissolved, wound up or
otherwise ceases to exist as a separate corporate entity,

 

10.3 This Agreement shall terminate:

 

i.   if all the outstanding Shares are held beneficially by one Shareholder; or
ii.   in relation to any Shareholder, after such Shareholder shall have ceased
to be a shareholder of Company.

 

10.4 Termination of this Agreement shall not release any Party from any
liability which at the time of termination has already accrued to the other
Parties or any liability arising or maturing after such termination as a result
of any breach, omission committed or omitted prior to such termination.

 

10.5 The Parties hereto agree that any new shareholder, who will hold more than
five percent (5%) of any Shares of Company, shall be required to sign a deed
confirming its agreement to be bound by this Agreement as a condition of its
becoming a shareholder or increasing the amount of Shares held in the Company,
as the case may be.

 

CORMO SHAREHOLDER AGREEMENTPage 8 of 13

 

 

11. SEVERABILITY

 

If at any time any one or more provisions hereof is or becomes invalid, illegal,
unenforceable or incapable or performance in any respect, the validity,
legality, enforceability or performance of the remaining provisions hereof shall
not thereby in any way be affected or impaired, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

12. INDEMNIFICATION

 

The Company shall indemnify, defend and hold harmless SPGX (the “Indemnified
Party”) from and against any and all losses, damages, liabilities, claims,
proceedings, costs and expenses (including the fees, disbursements and other
charges of counsel incurred by the Indemnified Party in any action between the
Indemnifying Party and the Indemnified Party or between the Indemnified Party
and any third party, in connection with any investigation or evaluation of a
claim or otherwise) (collectively, “Losses”) resulting from or arising out of
any breach by the Indemnifying Party of any representation, warranty, covenant
or agreement in this Agreement. The amount of any payment to the Indemnified
Party shall be sufficient to make the Indemnified Party whole for any diminution
in value of the Shares. In connection with the obligation of the Indemnifying
Party to indemnify for expenses as set forth above, the Indemnifying Party
shall, upon presentation of appropriate invoices containing reasonable detail,
reimburse the Indemnified Party for all such expenses as they are incurred by
the Indemnified Party.

 

13. ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement and understanding between the
Parties in connection with the subject- matter of this Agreement and supersedes
all previous proposals, representations, warranties, agreements or undertakings
relating thereto whether oral, written or otherwise and no Party hereto has
relied on any such proposals, representations, warranties, agreements or
undertakings. Nothing in this clause shall impair or limit any rights or
remedies of the Parties and their Affiliates or relieve any Party or other
Person from liability for fraud or willful misrepresentation.

 

14. TAKE OVER PROVISION

 

  a. Joint Sale. Cormo AG and Cormo USA must be sold together and any purchase
offer of Cormo AG shall include the purchase of Cormo USA.   b. Sale Within
First Two Years. If a tender of sale of the Company is proposed within the first
two years of the incorporation of Cormo USA the Board of Directors for both
Cormo AG and Cormo USA must agree to the transaction by majority approval of
each board.   c. Review at 2021 Board Meeting: This take over provision shall be
renewed, revised or cancelled at the 2021 annual board meeting.   d. Purchase
Price. The sale and distribution of Cormo USA shall be as follows:

 

  1. CHF ten million ($10,000,000) shall be paid directly to Cormo AG, based on
current company valuation. This value is to be adjusted by the board of both
companies to reflect value increases in Cormo AG’s intellectual property
portfolio.   2. The remainder is to be paid in proportion of the Shareholder
ownership in Cormo USA as follows:

 

  a. Thirty five percent (35%) shall be paid to SPGX   b. Thirty five percent
(35%) shall be paid to Cormo   c. Two- and one-half percent (2.5%) shall be paid
to Greissing   d. Two- and one-half percent (2.5%) shall be paid to Meier   e.
Five percent (5%) shall be paid to Sauter   f. Two- and one-half percent (2.5%)
shall be paid to Heuss   g. Five percent (2.5%) shall be paid to K. Muehlbauer  
h. Two- and one-half percent (2.5%) shall be paid to S. Muehlbauer

 

CORMO SHAREHOLDER AGREEMENTPage 9 of 13

 

 

15. TIME

 

15.1 Time shall be of the essence of this agreement

 

15.2 No time or indulgence given by any Party to the other shall be deemed or in
any way be construed as a waiver of any of its rights and remedies hereunder.

 

16. ASSIGNMENT AND COUNTERPART

 

16.1 This Agreement shall be binding on and shall inure for the benefits of the
successors and assigns of the Parties hereto.

 

16.2 Save as aforesaid, and save as provided herein, no Party hereto may assign
or transfer any of his or its rights or obligations under this Agreement.

 

16.3 This Agreement may be executed in one or more counterparts including
counterparts transmitted by telecopier or facsimile, each of which shall be
deemed an original, but all of which signed and taken together, shall constitute
one document.

 

17. NOTICES AND OTHER COMMUNICATION

 

17.1 Any notice or other communication to be given under this Agreement shall be
in writing and may be sent by post or delivered by hand or given by facsimile or
by courier to the address or fax number from time to time designated, the
initial address and fax number so designated by each Party are set out in
Schedule 1. Any such notice or communication shall be sent to the Party to whom
it is addressed and must contain sufficient reference and/or particulars to
render it readily identifiable with the subject-matter of this Agreement. If so
delivered by hand or given by facsimile such notice or communication shall be
deemed received on the date of dispatch and if so sent by post shall be deemed
received three (3) Business Days after the date of dispatch (in the case of
local mail) and five (5) Business Days after the date of dispatch (in case of
overseas registered/certified mail).

 

17.2 Each Person making a communication hereunder by facsimile shall promptly
confirm by telephone to the Person to whom such communication was addressed each
communication made by it by facsimile pursuant thereto, but the absence of such
confirmation shall not affect the validity of any such communication.

 

18. GOVERNING LAW, JURISDICTION AND PROCESS AGENTS

 

18.1 This Agreement shall be governed by, and construed in accordance with, the
laws of Florida, without regard to the principles of conflicts of law of any
jurisdiction.

 

18.2 All of the provisions of the Framework Agreement that apply to the Basic
Documents, including, without limitation, are hereby incorporated into this
Agreement by reference.

 

19. U.S. TAX MATTERS

 

The Company hereby authorize and empower SPGX on behalf of and in the name of
the Company to make such elections, filings and determinations under the tax
laws of the United States, any state in the United States or the District of
Columbia, as SPGX may in its sole discretion determine. In addition, the Company
will provide in a timely manner all information requested by SPGX to assist SPGX
and its beneficial owners in completing any U.S. tax returns or otherwise
complying with U.S. tax laws.

 

CORMO SHAREHOLDER AGREEMENTPage 10 of 13

 

 

20. MISCELLANEOUS

 

20.1 No waiver of any provision of this Agreement shall be effective unless set
forth in a written instrument signed by the Party waiving such provision. No
failure or delay by a Party in exercising any right, power or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of the same preclude any further exercise thereof or the exercise of
any other right, power or remedy. Without limiting the foregoing, no waiver by a
Party of any breach by any other Party of any provision hereof shall be deemed
to be a waiver of any subsequent breach of that or any other provision hereof.

 

20.2 No Shareholder, acting solely in its capacity as a Shareholder, shall act
as an agent of the Company or have any authority to act for or to bind the
Company, except as authorized by the Board. For the purposes of this Clause,
unless acting expressly solely in its capacity as a Shareholder, any Shareholder
who is a director or officer or employee of the Company or its Subsidiaries
acting in the ordinary course of business of the Company or its Subsidiaries
shall be conclusively deemed to act for and on behalf of, and shall not be
regarded as acting as an agent of, the Company or such Subsidiary, as the case
may be. Any Shareholder that takes any action or binds the Company in violation
of this Clause shall be solely responsible for, and shall indemnify the Company
and each other Shareholder against, any losses, claims, damages, liabilities,
judgments, fines, obligations, expenses and liabilities of any kind or nature
whatsoever (including but not limited to any investigative, legal and other
expenses reasonably incurred in connection with, and any amounts paid in
settlement of, any pending or threatened legal action or proceeding) that the
Company, or such other Shareholder, as the case may be, may at any time become
subject to or liable for by reason of such violation. The provisions of this
Clause survive the termination of this Agreement.

 

20.3 The Shareholders expressly do not intend hereby to form a partnership,
either general or limited, under any jurisdiction’s partnership law. The
Shareholders do not intend to be partners one to another, or partners as to any
third party, or create any fiduciary relationship among themselves, solely by
virtue of their status as Shareholders. To the extent that any Shareholder, by
word or action, represents to another Person that any Shareholder is a partner
or that the Company is a partnership, the Shareholder making such representation
shall be liable to any other Shareholders that incur any losses, claims,
damages, liabilities, judgments, fines, obligations, expenses and liabilities of
any kind or nature whatsoever (including but not limited to any investigative,
legal or other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any pending or threatened legal action or proceeding)
arising out of or relating to such representation. The provisions of this Clause
survive the termination of this Agreement.

 

[Signature Pages Follow]

 

CORMO SHAREHOLDER AGREEMENTPage 11 of 13

 

 

IN WITNESS whereof the parties executed this Agreement the day and year first
above written.

 

SIGNED by  /s/ Stefan Muehlbauer  

 

For and on behalf     SPGX     In the presence of: :    

 

SIGNED by  /s/ Authorized Signatory  

 

For and on behalf     CORMO     In the presence of: :    

 

SIGNED by  /s/ Daniel Greissing  

 

For and on behalf     Greissing     In the presence of: :    

 

SIGNED by  /s/ Paul Meier  

 

For and on behalf     Meier     In the presence of: :    

 



CORMO SHAREHOLDER AGREEMENTPage 12 of 13

 

 

SIGNED by  /s/ Paul Sauter  

 

For and on behalf     Sauter     In the presence of: :    

 

SIGNED by  /s/ Fortunat Heuss  

 

For and on behalf     Heuss     In the presence of:    

 

      SIGNED by   /s/ Kurt Muehlbauer  

 

For and on behalf     K. Muehlbauer     In the presence of: :    

 

SIGNED by  /s/ Stefan Muehlbauer  

 

For and on behalf     S. Muehlbauer     In the presence of: :    

 

CORMO SHAREHOLDER AGREEMENTPage 13 of 13

 

 

